DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Status of the Rejections
2.	Rejection of claims 1-20 in view of Willis and Marioli under 35 U.S.C. 103 is being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1- 5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2010/0213079) in view of Marioli et al. (Electroanalysis, 5, 1993, 11-15, provided in IDS dated 4/11/2022) and as evidenced by Inconel data Sheet (See NPL provided by applicant, dated 5/08/2019, 16 pages).
Claims 1-3, Willis et al. teach a biosensor component for use in analyzing a biological sample (electrochemical cell for measuring an analyte (glucose) in body fluid; [0123][0091]), said biosensor component comprising:  
5a substrate [0074]; 
a conductive layer coated on said substrate (a conductive material is used to form conductor/working electrode on a surface of substrate; [0074][0073] and Fig 3), and 
a biological reactant for electrochemically reacting with said biological sample (a Gox active zone react with analyte in the fluid; [0076]-[0078]).
Willis et al. teach the conductor/working electrode could be made from nickel alloy such as INCONEL, wherein INCONEL is comprised of at least nickel and chromium (see INCONEL data sheet). Willis et al. do not explicitly teach specific type Inconel alloy that could be used, especially an alloy having combined weight percent of nickel and chromium is in the range of 80-95% and weight percent of iron is 5-12%. 
However, Marioli et al. teach Ni-Cr-Fe based alloy electrode for the detection of glucose (abstract and page 13, col. 1, paragraph 3), wherein the nickel-chromium-iron has weight percent ratio of 72:16:8 (see section Apparatus). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Marioli et al. teaching to choose Ni-Cr-Fe based alloy (INCONEL 600) as the choice of material for the working electrode of Willis et al. because it was a known conductive/INCONEL material for an electrode used for glucose detection and its use would have given predictable results with reasonable expectation. 

Claim 4.  Willis et al. teach the biosensor is a blood glucose sensor (measure glucose concentration of blood sample; [0069]).  

Claim 255. Willis et al. teach the biosensor component comprises a test-strip (the electrodes or electrochemical cells could be in the form of test-strip; [0123]).  

Claims 7 and 8 is/are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Claim 9. Modified Willis et al. teach the weight percent of iron in the conductive layer is in the range from about 6 to about 11 weight percent (iron is 6-10%; see data sheet of Inconel). 

Claim 10. Modified Willis et al. teach the weight percent of nickel in the conductive layer is at least 70 weight percent (Nickel is 72% (see data sheet of Inconel)).  

Claim 11. Modified Willis et al. teach the 15weight percent of chromium in the conductive layer is greater than 13 weight percent and less than 18 weight percent (Chromium is 14-17% (see data sheet of Inconel)).  

Claim 12. modified Willis et al. teach the weight percent of chromium in the conductive layer is in the range from about 2014 to about 17 weight percent (Chromium is 14-17% (see data sheet of Inconel)).    

Claim 13. modified Willis et al. teach the weight percent of nickel in the conductive layer is about 72 weight percent or greater (nickel is 72% (see data sheet of Inconel)).    

Claim 14. Modified Willis et al. teach the conductive layer does not include any other element species that is present in an amount greater than 1 weight percent, based on the total weight of the conductive layer equaling 100 weight percent (Inconel 600 does not include any other element species greater than 1 weigh percent, see data sheet of Inconel).    

Claim 15. Modified Willis et al. teach the conductive layer comprises 0 to 0.2 weight percent molybdenum (Inconel alloy 600 is not comprised of molybdenum, see data sheet of Inconel, thus conductive layer is comprised of 0% molybdenum).
  
Claim 16. Modified Willis et al. teach the conductive layer contains no molybdenum (Inconel alloy 600 is not comprised of molybdenum, see data sheet of Inconel).  

Claim 17. Willis et al. teach the substrate comprises a flexible, non-conductive film (the substrate is non-conductive and is made up of plastic [0074] which is inherently comprised of polymer which is flexible, see applicants PGPUB [0054]).  

Claims 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. and Marioli et al. as applied to claim 1 above, and further in view of Goodwin et al. (US 2017/0184534).
	Claim 6, Willis et al. teach substrate is coated with conductive material [0074] but do not teach the substrate thickness or conductive layer thickness. 
 	However, Goodwin et al. teach a nickel alloy-based biosensor comprised of a substrate having a thickness ranging from 25-250 micrometer; [0095] and electrode deposed thereon 30having a thickness from 10 nm to about 100 nm provided improved electrical conductivity at such thickness and biosensor having improved stability [0093].  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the substrate of thickness in the range from 25-250 micrometer and conductor of thickness in the range from 10 nm to about 100 nm in view of Goodwin et al. teaching because it would have provided an electrochemical cell with improved stability and electrical conductivity.

Claim 18. Willis et al. teach the substrate is non-conductive and is made up of plastic [0074] which is inherently comprised of polymer but do not teach explicitly teach the substrate is made up of PET. However, Goodwin et al. teach a nickel alloy-based biosensor comprised of a substrate made up of polymer film made up of PET [0095]. Therefore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 19. Modified Willis et al. in view Goodwin et al. teach the biosensor component has a visible light transmission of no more than 20% (the conductive layer has thickness of electrode is 10 nm to about 100 nm; [0093] and substrate has thickness of ranging from 25-250 micrometer; [0095] as indicated above in claim 6, and according to applicant’s PGPUB [0016], a biosensor with conductive layer thickness of between 15 and 200 nm and substrate thickness of 25 and 500 microns has visible light transmission of not more than 20%, thus it is examiner’s position the Willis et al. biosensor having conductive layer and substrate thickness in the similar range as applicant’s biosensor would inherently have a visible light transmission of no more than 20%, , when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01, I) .  

Claim 1520. Modified Willis et al. in view of Goodwin et al. teach the biosensor component has a sheet resistance of no more than 100 ohms per square (the conductive layer has thickness of electrode is 10 nm to about 100 nm; [0093] as indicated above in claim 6 rejection and conductive layer of thickness of 25 nm has the sheet resistance of about 45 ohms per square; [0096]).

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 4 of remarks with respect to Marioli, the reference teaches glucose measurement by direct oxidation at the electrode and thus utilization of resistive layer like carbon as in present invention on the electrodes according to Marioli would result in non-functioning electrode.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resistive layer like carbon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in making the rejection, examiner used Marioli et al. reference to choose Ni-Cr-Fe based alloy (INCONEL 600) as the choice of material for the working electrode of Willis et al. because it was a known conductive/INCONEL material for an electrode used for electrochemical detection of glucose detection and did not suggested to incorporate Marioli et al.  method of detection of glucose into Willis et al. method of detection. Moreover, claimed invention is directed toward apparatus/biosensor and not toward method of detecting glucose as asserted by applicant. 
Applicant further argues on pages 4-5 of remarks that the combination of Willis and Marioli is untenable because the current being measured comes from different chemical reactions (equation 1 in Marioli) and thus there would be no assurance that an electrode useful for one purpose would be useful for the other. In response, both Marioli and Willis use INCONEL based electrode in electrochemical detection of glucose wherein the glucose is oxidized either directly as in Marioli (page 13, col. 1, paragraph 2 and Fig 1, dotted lines) or indirectly by enzyme (see Willis et al. [0081]), thus both the electrodes are measuring current due to oxidation of glucose with transfer of electrons. Therefore, it is examiner position the electrode of Marioli would serve the same purpose of being of oxidizing glucose in Willis et al. biosensor to produce current through electron transfer.  
Applicant’s argument towards claims 6 and 18-20 are moot in view of examiner’s response to claim 1 arguments. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759